


Exhibit 10.43

 

THIRD AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

OF

TEXAS ROADHOUSE MANAGEMENT CORP.

 

Effective Date

January 1, 2010

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

 

Establishment and Purpose

 

1

 

 

 

ARTICLE II

 

 

Definitions

 

1

 

 

 

ARTICLE III

 

 

Eligibility and Participation

 

8

 

 

 

ARTICLE IV

 

 

Deferrals

 

8

 

 

 

ARTICLE V

 

 

Company Contributions

 

11

 

 

 

ARTICLE VI

 

 

Benefits

 

12

 

 

 

ARTICLE VII

 

 

Modifications to Payment Schedules

 

15

 

 

 

ARTICLE VIII

 

 

Valuation of Account Balances; Investments

 

15

 

 

 

ARTICLE IX

 

 

Administration

 

16

 

 

 

ARTICLE X

 

 

Amendment and Termination

 

17

 

 

 

ARTICLE XI

 

 

Informal Funding

 

18

 

 

 

ARTICLE XII

 

 

Claims

 

18

 

 

 

ARTICLE XIII

 

 

General Provisions

 

20

 

--------------------------------------------------------------------------------


 

ARTICLE I

Establishment and Purpose

 

Texas Roadhouse Management Corp., (the “Company”) hereby amends and restates its
Deferred Compensation Plan, which shall be known as the Third Amended and
Restated Deferred Compensation Plan of Texas Roadhouse Management Corp. (the
“Plan”), effective January 1, 2010. This amendment and restatement applies only
to amounts deferred under the Plan on or after January 1, 2010. Amounts deferred
under the Plan prior to January 1, 2010 shall be subject to the provisions of
the Plan as amended and restated July 5, 2007 (the Second Amended and Restated
Deferred Compensation Plan of Texas Roadhouse Management Corp, as amended), as
the same may be further amended from time to time by the Company.

 

The purpose of this amendment and restatement is to provide additional
flexibility regarding deferral elections and distributions, consistent with Code
Section 409A. The Plan continues to be provided to attract and retain key
employees by providing Participants with an opportunity to defer receipt of a
portion of their salary, bonus, and other specified compensation. The Plan is
not intended to meet the qualification requirements of Code Section 401(a), but
is intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II

Definitions

 

2.1                               Account. Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms. Reference to an Account means any such Account
established by the Committee, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2                               Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

1

--------------------------------------------------------------------------------


 

2.3                               Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.

 

2.4                               Affiliate. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

2.5                               Beneficiary. Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6                               Business Day. Business Day means each day on
which the New York Stock Exchange is open for business.

 

2.7                               Change in Control. Change in Control means,
with respect to a Participating Employer that is organized as a corporation, any
of the following events: (i) a change in the ownership of the Participating
Employer, (ii) a change in the effective control of the Participating Employer,
or (iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer

 

2

--------------------------------------------------------------------------------


 

immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8                               Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9                               Code. Code means the Internal Revenue Code of
1986, as amended from time to time.

 

2.10                        Code Section 409A. Code Section 409A means section
409A of the Code, and regulations and other guidance issued by the Treasury
Department and Internal Revenue Service thereunder.

 

2.11                        Committee. Committee means the committee appointed
by the Board of Directors of the Company (or the appropriate committee of such
board) to administer the Plan. For purposes of legislation or other documents
that refer to a “plan administrator”, the Committee shall be the “plan
administrator”.

 

2.12                        Company. Company means Texas Roadhouse Management
Corp.

 

2.13                        Company Contribution. Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan. Company Contributions are credited
at the sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14                        Compensation. Compensation means a Participant’s
base salary, bonus, commission, and such other cash compensation (if any)
approved by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409 A.

 

3

--------------------------------------------------------------------------------


 

2.15                        Compensation Deferral Agreement. Compensation
Deferral Agreement means an agreement between a Participant and a Participating
Employer that specifies: (i) the amount of each component of Compensation that
the Participant has elected to defer to the Plan in accordance with the
provisions of Article IV, and (ii) the Payment Schedule applicable to one or
more Accounts. The Committee may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component. Unless otherwise specified by the Committee in the
Compensation Deferral Agreement, Participants may defer up to 100% of their base
salary and up to 100% of other types of Compensation for a Plan Year (but see
Section 2.17, below). A Compensation Deferral Agreement may also specify the
investment allocation described in Section 8.4.

 

2.16                        Death Benefit. Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.17                        Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that they do not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, other employee benefit deductions, and other
deductions required by law. Changes to payroll withholdings that affect the
amount of Compensation being deferred to the Plan shall be allowed only to the
extent permissible under Code Section 409A.

 

2.18                        Earnings. Earnings means a positive or negative
adjustment to the value of an Account, based upon the allocation of the Account
by the Participant among deemed investment options in accordance with
Article VIII.

 

2.19                        Effective Date. Effective Date for this amendment
and restatement means January 1, 2010.

 

2.20                        Eligible Employee. Eligible Employee means a member
of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion. For purposes of determining deferral election timing requirements
for a “newly eligible” Employee, eligibility shall begin upon the receipt of
written notification of eligibility from the Committee or its delegate.

 

2.21                        Employee. Employee means a common-law employee of an
Employer.

 

2.22                        Employer. Employer means, with respect to Employees
it employs, the Company and each Affiliate.

 

4

--------------------------------------------------------------------------------


 

2.23                        ERISA. ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

2.24                        Participant. Participant means an Eligible Employee
who has elected to make a Deferral under the Plan or who has had a Company
Contribution credited to his or her Account and thus has (or will have, once
credited) an Account Balance greater than zero, regardless of whether such
individual continues to be an Eligible Employee. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.

 

2.25                        Participating Employer. Participating Employer means
the Company and each Adopting Employer.

 

2.26                        Payment Schedule. Payment Schedule means the date as
of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.27                        Performance-Based Compensation. Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
12 consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than 90 days
after the commencement of the period of service to which the criteria relate,
provided that the outcome is substantially uncertain at the time the criteria
are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.28                        Plan. Generally, the term Plan means the “Third
Amended and Restated Deferred Compensation Plan of Texas Roadhouse Management
Corp.,” as set forth herein and as may be further amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409
A, the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

 

2.29                        Plan Year. Plan Year means January 1 through
December 31.

 

2.30                        Retirement/Termination Benefit.
Retirement/Termination Benefit means the benefit payable to a Participant under
the Plan following the Participant’s Separation from Service.

 

2.31                        Separation from Service. Separation from Service
means an Employee’s termination of employment with the Employer. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.

 

5

--------------------------------------------------------------------------------


 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipate that the level of services to be
performed by the Employee after a date certain would be reduced to 20% or less
of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months) disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
in applying Code sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code
Section 414(b), and in applying Treasury Regulation Section 1.414(c)-2 for
purposes of determining whether another organization is an Affiliate of the
Company under Code Section 414(c), “at least 50 percent” shall be used instead
of “at least 80 percent” each place it appears in those sections.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.32                        Specified Date Account. Specified Date Account means
an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant’s Compensation Deferral Agreement.
Unless otherwise determined by the Committee, a Participant may maintain no more
than five Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.

 

2.33                        Specified Date Benefit. Specified Date Benefit means
the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c).

 

2.34                        Specified Employee. Specified Employee means an
Employee who, as of the date of his or her Separation from Service, is a “key
employee” of the Company or any Affiliate, any stock of which is actively traded
on an established securities market or otherwise. An Employee is a key employee
if he or she meets the requirements of Code Section 416(i)(1)(A)(i), (ii), or
(iii) (applied in accordance with applicable regulations thereunder and without
regard to Code Section 416(i)(5)) at any time during the 12-month period ending
on the Specified Employee Identification Date. Such Employee shall be treated as

 

6

--------------------------------------------------------------------------------

 

a key employee for the entire 12-month period beginning on the Specified
Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(2) (wages, salaries, fees for professional services, and
other amounts received for personal services actually rendered in the course of
employment with the employer maintaining the plan, to the extent such amounts
are includible in gross income or would be includible but for an election under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), including
the earned income of a self-employed individual. Notwithstanding anything in
this paragraph to the contrary: (i) if a different definition of compensation
has been designated by the Company with respect to another nonqualified deferred
compensation plan in which a key employee participates, the definition of
compensation shall be the definition provided in Treas. Reg.
Section 1.409A-l(i)(2), and (ii) the Company may through action that is legally
binding with respect to all nonqualified deferred compensation plans maintained
by the Company, elect to use a different definition of compensation.

 

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

2.35                        Specified Employee Identification Date. Specified
Employee Identification Date means December 31, unless the Employer has elected
a different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

 

2.36                        Specified Employee Effective Date. Specified
Employee Effective Date means the first day of the fourth month following the
Specified Employee Identification Date, or such earlier date as is selected by
the Committee.

 

2.37                        Substantial Risk of Forfeiture. Substantial Risk of
Forfeiture means the description specified in Treas. Reg. Section 1.409A-1(d).

 

2.38                        Unforeseeable Emergency. Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.39                        Valuation Date. Valuation Date means each Business
Day.

 

7

--------------------------------------------------------------------------------


 

2.40                        Year of Service. Year of Service means each 12-month
period of continuous service with the Employer.

 

ARTICLE III

Eligibility and Participation

 

3.1                               Eligibility and Participation. An Eligible
Employee becomes a Participant upon the earlier to occur of: (i) a credit of
Company Contributions under Article V, or (ii) acceptance by the Committee of
the initial Compensation Deferral Agreement submitted by the Eligible Employee.

 

3.2                               Duration. A Participant shall be eligible to
make Deferrals and receive allocations of Company Contributions, subject to the
terms of the Plan, for as long as such Participant remains an Eligible Employee.
A Participant who is no longer an Eligible Employee but who has not yet incurred
a Separation from Service may not make new Deferrals for new Plan Years after
the Plan Year in which he or she became ineligible but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

ARTICLE IV

Deferrals

 

4.1                               Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2. A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation. The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to a Retirement/Termination Account or to a Specified Date Account. If
no designation is made, Deferrals shall be allocated to the
Retirement/Termination Account. A Participant may also specify in his or her
Compensation Deferral Agreement the Payment Schedule applicable to his or her
Plan Accounts if, under the Plan, he or she is eligible to do so for that
particular Account.

 

4.2                               Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                 First Year of Eligibility. In the case of
the first year in which an Eligible Employee becomes eligible to participate in
the Plan, if authorized by the Committee to make a Deferral during the Plan
Year, he or she has up to 30 days following his or her initial eligibility (see
Section 2.20) to submit a Compensation Deferral Agreement with respect to
Compensation to be earned during the remainder of such Plan Year (but see
below). The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 4
09A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable, some of which may be required to be pro-rated in accordance
with the rules of Code Section 409A.

 

(b)                                 Prior Year Election. Except as otherwise
provided in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.

 

(c)                                  Performance-Based Compensation. If
authorized by the Committee, Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:

 

(i)                                     the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the Compensation Deferral
Agreement is submitted; and

 

(ii)                                  the Compensation is not readily
ascertainable as of the date the Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest

 

9

--------------------------------------------------------------------------------


 

date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

(d)                                 Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
by the Participant in the taxable year of the Participant in which the sale
occurs. If authorized by the Committee, Participants may file a Compensation
Deferral Agreement containing a Deferral of commissions before the last day of
the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.

 

(e)                                  Short-Term Deferrals. If authorized by the
Committee, Compensation that meets the definition of a “short-term deferral”
described in Treas. Reg. Section 1.409 A-1(b)(4) may be deferred in accordance
with the rules of Article VII, applied as if the date the Substantial Risk of
Forfeiture lapses is the date payments were originally scheduled to commence,
provided, however, that the provisions of Section 7.3 shall not apply to
payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).

 

(f)                                   Certain Forfeitable Rights. With respect
to a legally binding right to a payment in a subsequent year that is subject to
a forfeiture condition requiring the Participant’s continued services for a
period of at least 12 months from the date the Participant obtains the legally
binding right, if the Deferral of such right is authorized by the Committee an
election to defer such Compensation may be made on or before the 30th day after
the Participant obtains the legally binding right to the Compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another
rule described in this Section.

 

(g)                                  Company Awards. Participating Employers may
unilaterally provide for deferrals of Company awards prior to the date of such
awards. Deferrals of Company awards (such as sign-on, retention, or severance
pay) may be negotiated with a Participant prior to the date the Participant has
a legally binding right to such Compensation.

 

(h)                                 “Evergreen” Deferral Elections. The
Committee, in its discretion, may provide in the Compensation Deferral Agreement
that such Compensation Deferral Agreement will continue in effect for each
subsequent year or performance

 

10

--------------------------------------------------------------------------------


 

period. Such “evergreen” Compensation Deferral Agreements will become effective
with respect to an item of Compensation on the date such election becomes
irrevocable under this Section 4.2. An evergreen Compensation Deferral Agreement
may be terminated or modified prospectively with respect to Compensation for
which such election remains revocable under this Section 4.2. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with
Section 4.6 will be required to file a new Compensation Deferral Agreement under
this Article IV in order to recommence Deferrals under the Plan.

 

4.3                               Allocation of Deferrals. A Participant may
allocate Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the third Plan Year following the year Compensation is first allocated
to such accounts).

 

4.4                               Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

4.5                               Vesting. Participant Deferrals shall be 100%
vested at all times.

 

4.6                               Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals: (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph).

 

ARTICLE V

Company Contributions

 

5.1                               Discretionary Company Contributions. The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. Such contributions will be credited to
a Participant’s Retirement/Termination Account.

 

5.2                               Vesting. Company Contributions described in
Section 5.1 above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Committee at the time that the Company
Contribution is made. All Company Contributions shall become 100% vested upon
the occurrence of the earliest of: (i) the death of the Participant while
actively employed, (ii) the Disability of the Participant, (iii) Retirement of
the Participant (as defined by the Committee), or (iv) a Change in Control. The
Participating Employer may, at any time, in its sole discretion, increase a

 

11

--------------------------------------------------------------------------------


 

Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.

 

ARTICLE VI

Benefits

 

6.1                               Benefits, Generally. A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                 Retirement/Termination Benefit. Upon the
Participant’s Separation from Service, he or she shall be entitled to a
Retirement/Termination Benefit. The Retirement/Termination Benefit shall be
equal to the vested portion of the Retirement/Termination Account and the unpaid
balances of any Specified Date Accounts. The Retirement/Termination Benefit
shall be based on the value of the Account(s) as of the end of the month prior
to the payment date or such later date as the Committee, in its sole discretion,
shall determine. The payment date for the Retirement/Termination Benefit is the
first business day of the month following the month in which Separation from
Service occurs, provided, however, that with respect to a Participant who is a
Specified Employee as of the date such Participant incurs a Separation from
Service, the payment date is the first business day of the seventh month
following the month in which such Separation from Service occurs. If the
Retirement Benefit is to be paid in the form of installments, any subsequent
installment payments to a Specified Employee will be paid on the anniversary of
the date the first payment would have been made had the Participant not been
classified as a Specified Employee.

 

(b)                                 Specified Date Benefit. If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account.
The Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the month
designated by the Participant at the time the Account was established. The
payment date for the Specified Date Benefit will be the first business day of
the month following the designated month.

 

(c)                                  Death Benefit. In the event of the
Participant’s death, his or her designated Beneficiary(ies) shall be entitled to
a Death Benefit. The Death Benefit shall be equal to the vested portion of the
Retirement/Termination Account and (i) if the Retirement/Termination Account is
payable in a lump sum, the unpaid balances of any Specified Date Accounts, or
(ii) if the Retirement/Termination Account is payable in installments, the
vested portion of any Specified Date Accounts with respect to which payments
have not yet commenced. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the following month.

 

(d)                                 Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to

 

12

--------------------------------------------------------------------------------


 

receive payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

6.2                               Form of Payment.

 

(a)                                 Retirement/Termination Benefit. Except as
otherwise provided in this Section, a Participant who is entitled to receive a
Retirement/Termination Benefit shall receive payment of such benefit in a single
lump sum. The Committee may authorize all Participants or such Participants who
meet a Years of Service requirement imposed by the Committee, to make elections
regarding the form of payment in which such Participants desire to receive their
Retirement/Termination Benefit. In that event, such eligible Participants may
elect, on the initial Compensation Deferral Agreement on which allocations are
made to the Retirement/Termination Account (or in accordance with “transition
relief provided in Notice 2005-1 and subsequent IRS Notices regarding Code
Section 409A) or, in the event the Committee authorizes multiple
Retirement/Termination Accounts, on the initial Compensation Deferral Agreement
which allocates Deferrals (or Company Contributions) to a newly created
Retirement/Termination Account, to have such benefit paid in a form-of-payment
method authorized by the Committee. Unless otherwise communicated to all Plan
Participants, the following alternative forms-of-payment are available for
election by the Participant: (i) substantially equal annual installments over a
period of two to ten years; (ii) substantially equal quarterly installments over
a period of two to five years; or (ii) a lump sum payment of a percentage of the
balance in the Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of two to ten years, as
elected by the Participant.

 

(b)                                 Specified Date Benefit. The Specified Date
Benefit shall be paid in a single lump sum, unless the Committee authorizes
alternate forms-of-payment for Specified

 

13

--------------------------------------------------------------------------------


 

Date Accounts and the Participant elects on the initial Compensation Deferral
Agreement on which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

 

Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service prior to the Specified Date of any Specified Date
Account the unpaid balance of such a Specified Date Account shall be paid in a
lump sum. Any Specified Date Accounts that are in “pay status” at the time of a
Separation from Service shall continue to be paid in accordance with the
Specified Date form-of-payment election.

 

(c)                                  Death Benefit. A designated Beneficiary who
is entitled to receive a Death Benefit shall receive payment of such benefit in
a single lump sum.

 

(d)                                 Change in Control. In the event that a
Participant incurs a Separation from Service within 24 months following a Change
in Control, such Participant will receive his or her Retirement/Termination
Account paid in a single lump sum payment regardless of a form-of-payment
election to the contrary.

 

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.

 

(e)                                  Small Account Balances. A Participant’s
election of an alternate form of payment notwithstanding, the Committee shall
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.

 

(f)                                   Rules Applicable to Installment Payments.
If a Payment Schedule specifies installment payments, payments will be made
beginning as of the payment date and shall continue on each anniversary thereof
until the number of installment payments specified in the Payment Schedule has
been paid. The amount of each installment payment shall be determined by
dividing (a) by (b), where (a) equals the Account Balance as of the Valuation
Date and (b) equals the remaining number of installment payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

6.3                               Acceleration of or Delay in Payments. The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the Participant hereunder, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-

 

14

--------------------------------------------------------------------------------


 

3(j)(4). The Committee may also, in its sole and absolute discretion, delay the
time for payment of a benefit owed to the Participant hereunder, to the extent
permitted under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a
domestic relations order (within the meaning of Code Section 414(p)(1)(B))
directing that all or a portion of a Participant’s Accounts be paid to an
“alternate payee,” any amounts to be paid to the alternate payee(s) shall be
paid in a single lump sum.

 

ARTICLE VII

Modifications to Payment Schedules

 

7.1                               Participant’s Right to Modify. A Participant
may modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, provided such modification complies with the requirements of this Article
VII.

 

7.2                               Time of Election. The date on which a
modification election is submitted to the Committee must be at least 12 months
prior to the date on which payment is scheduled to commence under the Payment
Schedule in effect prior to the modification.

 

7.3                               Date of Payment under Modified Payment
Schedule. The date payments are to commence under the modified Payment Schedule
must be no earlier than five (5) years after the date payment would have
commenced under the Payment Schedule in effect at the time the modification
election was submitted. Under no circumstances may a modification election
result in an acceleration of payments in violation of Code Section 409 A.

 

7.4                               Effective Date. A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Committee and becomes effective 12 months after such date.

 

7.5                               Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

ARTICLE VIII

Crediting Date and Valuation of Account Balances; Investments

 

8.1          Crediting Date and Valuation. Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Deferral. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

15

--------------------------------------------------------------------------------

 

8.2                               Adjustment for Earnings. Each Account will be
adjusted to reflect Earnings on each Business Day. Adjustments shall reflect the
net earnings, gains, losses, expenses, appreciation and depreciation associated
with an investment option for each portion of the Account allocated to such
option (“investment allocation”).

 

8.3                               Investment Options. Investment options will be
determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.

 

8.4                               Investment Allocations. A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his or her
Accounts in accordance with procedures established by the Committee. Allocation
among the investment options must be designated in increments of 1%. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5                               Unallocated Deferrals and Accounts. If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

 

ARTICLE IX

Administration

 

9.1                               Plan Administration. This Plan shall be
administered by the Committee which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.

 

16

--------------------------------------------------------------------------------


 

9.2                               Withholding. The Participating Employer shall
have the right to withhold from any payment due under the Plan (or with respect
to any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.

 

9.3                               Indemnification. The Participating Employers
shall indemnify and hold harmless each employee, officer or director to whom are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or her or it (including but
not limited to reasonable attorneys’ fees) which arise as a result of his or her
or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person if his or her or its actions or failure to act are due to gross
negligence or willful misconduct or for any such amount incurred through any
settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

9.4                               Delegation of Authority. In the administration
of this Plan, the Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who shall be legal counsel to the Company.

 

9.5                               Binding Decisions or Actions. The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

ARTICLE X

Amendment and Termination

 

10.1                        Amendment and Termination. The Company may at any
time and from time to time amend the Plan or may terminate the Plan as provided
in this Article X. Each Participating Employer may also terminate its
participation in the Plan.

 

10.2                        Amendments. The Company, by action taken by its
Board of Directors, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the

 

17

--------------------------------------------------------------------------------


 

Company may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors.

 

10.3                        Termination. The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.

 

10.4                        Accounts Taxable Under Code Section 409A. The Plan
is intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.

 

ARTICLE XI

Informal Funding

 

11.1                       General Assets. Obligations established under the
terms of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Article XI. No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

11.2                        Rabbi Trust. A Participating Employer may, in its
sole discretion, establish a grantor trust, commonly known as a rabbi trust, as
a vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII

Claims

 

12.1                        Filing a Claim. Any controversy or claim arising out
of or relating to the Plan shall be filed in writing with the Committee which
shall make all determinations concerning such claim. Any claim filed with the
Committee and any decision by the Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).

 

18

--------------------------------------------------------------------------------


 

(a)                                 In General. Notice of a denial of benefits
will be provided within 90 days of the Committee’s receipt of the Claimant’s
claim for benefits. If the Committee determines that it needs additional time to
review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial 90-day period. The extension will not be
more than 90 days from the end of the initial 90-day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision.

 

(b)                                 Contents of Notice. If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language. The notice shall:
(i) cite the pertinent provisions of the Plan document, and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary. The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review.

 

12.2                        Appeal of Denied Claims. A Claimant whose claim has
been completely or partially denied shall be entitled to appeal the claim denial
by filing a written appeal with a committee designated to hear such appeals (the
“Appeals Committee”). A Claimant who timely requests a review of the denied
claim (or his or her authorized representative) may review, upon request and
free of charge, copies of all documents, records and other information relevant
to the denial and may submit written comments, documents, records and other
information relevant to the claim to the Appeals Committee. All written
comments, documents, records, and other information shall be considered
“relevant” if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

 

(a)                                 In General. Appeal of a denied benefits
claim must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by

 

19

--------------------------------------------------------------------------------


 

the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

 

(b)                                 Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the Plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.4                        Legal Action. A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures. Any such legal action must be commenced within one year
of a final determination hereunder with respect to such claim.

 

12.5                        Discretion of Appeals Committee. All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

ARTICLE XIII

General Provisions

 

13.1                        Assignment. No interest of any Participant, spouse
or Beneficiary under this Plan and no benefit payable hereunder shall be
assigned as security for a loan, and any such purported assignment shall be
null, void and of no effect, nor shall any such interest or any such benefit be
subject in any manner, either voluntarily or involuntarily, to anticipation,
sale, transfer, assignment or encumbrance by or through any Participant, spouse
or Beneficiary. Notwithstanding anything to the contrary herein, however, the
Committee has the discretion to make payments to an alternate payee in
accordance with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

13.2                        No Legal or Equitable Rights or Interest. No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan. Participation in this
Plan does not give any person any right to be retained in the service

 

20

--------------------------------------------------------------------------------


 

of the Participating Employer. The right and power of a Participating Employer
to dismiss or discharge an Employee is expressly reserved. The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

13.3                        No Employment Contract. Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.

 

13.4                        Notice. Any notice or filing required or permitted
to be delivered to the Committee under this Plan shall be delivered in writing,
in person, or through such electronic means as is established by the Committee.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

 

TEXAS ROADHOUSE MANAGEMENT CORP.

ATTN: BENEFITS

6040 DUTCHMANS LANE, SUITE 200

LOUISVILLE, KENTUCKY 40205

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.5                        Headings. The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

13.6                        Invalid or Unenforceable Provisions. If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

13.7                        Lost Participants or Beneficiaries. Any Participant
or Beneficiary who is entitled to a benefit from the Plan has the duty to keep
the Committee advised of his or her current mailing address. If benefit payments
are returned to the Plan or are not presented for payment after a reasonable
amount of time, the Committee shall presume that the payee is missing. The
Committee, after making such efforts as in its discretion it deems reasonable
and appropriate to locate the payee, shall stop payment on any uncashed checks
and may discontinue making future payments until contact with the payee is
restored.

 

13.8                        Facility of Payment to a Minor. If a distribution is
to be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution: (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence, or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee. Any such distribution shall

 

21

--------------------------------------------------------------------------------


 

fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

 

13.9                        Governing Law. To the extent not preempted by ERISA,
the laws of the Commonwealth of Kentucky shall govern the construction and
administration of the Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 7 day of
January, 2010, to be effective as of the Effective Date.

 

 

Texas Roadhouse Management Corp.

 

 

 

By:

/s/ W. Kent Taylor

 (Print Name)

Its:

Chairman

  (Title)

 

 

 

 

 

/s/ W. Kent Taylor

  (Signature)

 

22

--------------------------------------------------------------------------------
